Action to enforce rescission of a contract for the purchase of real property and of certain shares of corporation stock; and for other relief. [1] The case is similar to three others in which decisions of this court are being filed at this time. They are number 3590, Delta Land  Water Co. v. Perry et al.,ante, p. 314 [207 P. 393]; number 3591, Scott et al. v. DeltaLand  Water Co. et al., ante, p. 320 [207 P. 389], and number 3593, Bradley et al. v. Delta Land  Water Co. et al.,ante, p. 790 [207 P. 395]. This case differs from the others only in that it relates to a different contract and different property. The alleged false and fraudulent representations made by the defendants and their agents and the various circumstances *Page 790 
of the transactions are so much alike that a separate statement of the particular facts of this case is not necessary.
On the authority of the decisions above mentioned the judgment is affirmed.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on June 8, 1922.
All the Justices concurred.